Citation Nr: 0926163	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 2003 to 
February 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.               

In the October 2006 rating action, the RO denied service 
connection for a bilateral ankle disability.  In that same 
rating action, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
disabling rating, effective from February 5, 2005.  In 
December 2006, the Veteran expressed disagreement with the 
RO's decision to deny his claim for service connection for a 
bilateral ankle disability.  He also expressed disagreement 
with the evaluation assigned to his service-connected PTSD.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran 
was issued a statement of the case for these issues in March 
2007.  In May 2007, he filed a timely substantive appeal (VA 
Form 9).  

In a supplemental statement of the case, dated in September 
2007, the RO increased the disability rating for the 
Veteran's service-connected PTSD from 10 percent to 30 
percent disabling, effective from February 5, 2005.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the Veteran has continued to express 
disagreement with the assigned disability rating.

Since the Veteran contests the disability evaluation that was 
assigned following the grant of service connection, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 
supra.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2008.  A copy of 
the transcript of that hearing is of record.

The Board notes that the issues of entitlement to service 
connection for a low back disability, a right knee 
disability, and a left knee disability, were originally 
developed for appellate review; however, service connection 
for a lumbar spine condition, a right knee condition, and 
tendonitis of the left knee was ultimately granted by the RO 
in a September 2007 rating action.  The Veteran has not 
disagreed with the ratings or effective dates assigned for 
these disabilities.  Therefore, these issues are no longer in 
appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. 
Cir. 1997).
 

FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of a bilateral ankle disability.   

2.  The Veteran's PTSD is manifested by disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity; it is not productive of 
occupational and social impairment with deficiencies in most 
areas.



CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).        

2.  The criteria for an initial rating of 50 percent for 
service-connected PTSD, but no more than 50 percent, from 
February 5, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005, March 2006, and April 2006 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2005, March 2006, and April 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
October 2006 RO decision that is the subject of this appeal 
in its May 2005 and April 2006 letters.  With respect to the 
Dingess requirements, the Veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claims, as well as the type of evidence 
necessary to establish a rating or effective date of an award 
(see letter from RO, dated in March 2006), and such notice 
was provided prior to the initial decision of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA 
notice at the required time.

With respect to the Veteran's higher rating claim, the Board 
is cognizant of Vazquez-Flores v. Peake, 22 Vet App. 137 
(2008), which pertains to notice of the criteria necessary 
for an increased rating.  However, since the claim on appeal 
is a downstream issue from that of service connection, 
Vasquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess, 19 Vet. App. at 473, 491.   In Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court held that when 
VA has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.




Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in June 2007 which were thorough in nature and 
adequate for the purposes in deciding these claims.  In the 
June 2007 VA joints examination, x-rays of the Veteran's 
ankles were negative and the examiner stated that there was 
no evidence of a bilateral ankle disability.  That is, 
thorough clinical and x-ray examinations of the Veteran 
specifically ruled out a current diagnosis of disability of 
either ankle.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, a June 2007 VA PTSD examination revealed 
findings that are adequate for rating the Veteran's service-
connected PTSD.  The Board finds that the medical evidence of 
record is sufficient to resolve this claim for a higher 
initial or staged rating.  Thus, VA has no further duty to 
provide additional examinations.  38 C.F.R. §§ 3.326, 3.327.      

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.



II.  Service Connection Claim

A.  Factual Background

The Veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Army from October 2003 to February 2005, 
including service in Kuwait/Iraq from February 2004 to 
December 2004.  The Veteran's Military Occupational Specialty 
(MOS) was as an infantryman, and he received the National 
Defense Service Medal, the Global War on Terrorism 
Expeditionary Medal, the Global War on Terrorism Service 
Medal, the Armed Forces Reserve Medal with "M" Device, the 
Army Service Ribbon, and the Combat Infantryman Badge.    

Service treatment records show that in January 2001, the 
Veteran underwent an enlistment examination for the Army 
National Guard.  At that time, the examiner stated that when 
the Veteran was 14 years old, he sprained his left ankle.  
The ankle was casted and there was no surgery.  According to 
the examiner, the Veteran's left ankle had full function upon 
examination.  The Veteran's lower extremities were clinically 
evaluated as "normal."  In October 2003, the Veteran 
underwent a physical examination in order to determine if he 
was deployable.  No problems were noted by the examiner and 
the Veteran was found to be deployable.  In a Report of 
Medical Assessment, dated in January 2005, the Veteran stated 
that he planned on seeking VA disability benefits for 
numerous disabilities, including his ankles.  In an Initial 
Medical Review-Annual Medical Certificate, dated in January 
2006, the Veteran stated that he had pain in his ankles.   

In April 2005, the Veteran filed a claim of entitlement to 
service connection for a bilateral ankle disability.  

In October 2006, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from May 2005 to August 
2006.  The records are negative for any complaints or 
findings of a bilateral ankle disability.  

In June 2007, the Veteran underwent a VA joints examination.  
At that time, he stated that while he was in Iraq, he jumped 
off of a truck and had sharp pains in his knees and ankles 
upon landing.  The Veteran indicated that at present, he had 
"stabbing pain" in his ankles on a daily basis.  He noted 
that he took non-steroidal anti-inflammatory drugs (NSAIDs) 
in order to relieve his bilateral ankle pain.  The physical 
examination of the Veteran's ankles showed no deformities, 
instability, or giving way.  There was pain and weakness, but 
no stiffness or incoordination.  There were no episodes of 
dislocation or subluxation, or locking episodes.  There were 
also no effusions or symptoms of inflammation, and no 
constitutional symptoms of arthritis.  The Veteran's gait was 
normal.  X-rays of the Veteran's ankles were interpreted as 
showing no evidence of acute fracture or dislocation.  
Alignment was satisfactory.  The impression was that it was 
an unremarkable exam.  Following the physical examination and 
a review of the Veteran's x-rays, the examiner concluded that 
there was no diagnosis because the examination was normal.    

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In this case, the Veteran contends that while he was 
stationed in Iraq, he injured his ankles when he jumped off 
of a truck.  He maintains that following the injury, he 
developed chronic pain in his ankles.  According to the 
Veteran, he currently has a bilateral ankle disability that 
is related to his period of active military service, 
specifically his claimed in-service bilateral ankle injury.  

As stated above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of a 
bilateral ankle disability.  In this regard, upon a review of 
the Veteran's service treatment records, the Board notes that 
following an October 2003 examination, the Veteran was found 
to be deployable and no problems were noted by the examiner, 
which gives rise to a presumption of soundness.  38 C.F.R. § 
3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004) ("When no preexisting condition is noted upon entry to 
service, the veteran is presumed to have been sound upon 
entry"). The Board recognizes that in the Veteran's January 
2001 enlistment examination for the Army National Guard, the 
examiner reported that the Veteran sprained his left ankle 
when he was 14 years old.  However, the examiner also stated 
that the Veteran had full function of his left ankle upon 
examination, and there is no medical evidence of record which 
shows that the Veteran had a left ankle disability prior to 
the beginning of his active duty service in October 2003.  
Thus, the evidence does not clearly and unmistakably show 
that the Veteran had a left ankle disability that existed 
prior to service.  Accordingly, the presumption of sound 
condition has not been rebutted.  38 U.S.C.A. § 1111.  In 
other words, the Board must presume that the Veteran entered 
service in sound condition.     

The Board further notes that the Veteran's service treatment 
records are negative for any complaints or findings of a 
bilateral ankle disability.  Specifically, there is no 
evidence of an in-service bilateral ankle injury after 
falling from a truck.  However, given the Veteran's combat 
history and credible account of his in-service bilateral 
ankle injury, the occurrence of such trauma is not in 
dispute.  The primary impediment to a grant of service 
connection n is the absence of competent evidence of a 
current diagnosis of a disability of either ankle.

In regard to post-service evidence, the Board observes that 
in a medical certificate, dated in January 2006, the Veteran 
stated that he had pain in his ankles.  However, a symptom, 
such as pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In this regard, the Board observes that in the 
Veteran's June 2007 VA examination, x-rays of the Veteran's 
ankles were negative and the examiner concluded that there 
was no diagnosis because the examination was normal.      

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
a bilateral ankle disability that is related to his military 
service.  The Veteran is certainly competent to testify as to 
symptoms such as ankle pain.  However, he is not competent to 
render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  Thus, the Veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  Moreover, as noted 
above, physical and X-ray examinations of the Veteran's 
ankles, performed specifically to determine the nature and 
etiology of any ankle disability present, specifically ruled 
out a diagnosis of a current disability of either ankle.   

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a bilateral ankle disability.  The Board 
recognizes that the Veteran's service treatment records are 
negative for any findings that the Veteran injured his ankles 
after falling from a truck.  Regardless, even accepting as 
true that the Veteran fell from a truck during service, the 
fact remains that there is no evidence showing a current 
medical diagnosis of a bilateral ankle disability.  While the 
Board recognizes the Veteran's subjective complaints of pain 
in his ankles, there are no objective signs of any 
abnormality and no diagnosis of underlying disability has 
been provided.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral ankle disability.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 
III.  Higher Rating Claim

A.  Factual Background

The Veteran has been awarded the Combat Infantryman Badge, 
which indicates that he engaged in combat with the enemy.

In October 2006, the RO received VAMC outpatient treatment 
records, dated from May 2005 to August 2006.  The records 
show that in September 2005, the Veteran sought treatment for 
PTSD symptoms.  The examiner stated that the Veteran had 
engaged in extensive combat and was taken out of combat in 
July 2004 for one month of rest and recovery.  He returned 
from Iraq in January 2005 and experienced the following 
symptoms: flashbacks, nightmares, intrusive thoughts, 
avoidance of reminders of trauma, isolation, numbness, 
increased arousal, difficulty with sleep, irritability, 
frustration, anger (was getting into fights), hypervigilance, 
loss of appetite, low energy, and negative feelings about 
himself.  There were no suicidal or homicidal ideations.  The 
diagnosis was PTSD.  In December 2005, the Veteran sought 
treatment for his PTSD.  He stated that he was unemployed and 
having sleep problems.  The Veteran also noted that he was 
having intrusive thoughts about Iraq.  According to the 
Veteran, he smoked cannabis on the week-ends and drank beer 
at least three days per week.  The diagnosis was the 
following: (Axis I) cannabis abuse and PTSD, (Axis III) pain 
in the knees and back, (Axis IV) unemployed, and (Axis V) 
Global Assessment of Functioning (GAF) score of 50.       

According to the VAMC outpatient treatment records, in July 
2006, the Veteran underwent a mental status evaluation.  At 
that time, he stated that while he was in Iraq, he lost a lot 
of friends and witnessed death.  The Veteran reported that he 
was shot at on numerous occasions and he discovered land 
mines.  He indicated that he was having nightmares and 
flashbacks, and that he experienced insomnia and 
irritability.  According to the Veteran, he was easily 
startled and hypervigilant.  Upon mental status evaluation, 
there was no abnormal motor activity and the Veteran's speech 
was regular and spontaneous.  The Veteran's affect was 
appropriate and his thought process was logical, with no 
formal thought disorder.  The Veteran denied hallucinations, 
delusions, and suicidal ideations.  He was oriented times 
three, and his concentration was intact.  The Veteran's 
memory was 3/3 immediately and after a few minutes.  His 
insight and impulse control were good.  The diagnosis was the 
following: (Axis I) PTSD, (Axis III) back pain, (Axis IV) 
readjustment to noncombat, and (Axis V) GAF score of 50.    

By an October 2006 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 10 percent disability 
rating under Diagnostic Code 9411, effective from February 5, 
2005, the day after separation from service.  See 38 C.F.R. § 
3.400(b)(2).

VAMC outpatient treatment records, dated from November 2006 
to March 2007, show that in November 2006, the Veteran was 
treated for his PTSD.  At that time, he stated that since his 
return from Iraq, he was having a difficult time readjusting 
to his civilian life.  According to the Veteran, he was 
unable to find a job and/or keep a job due to his PTSD 
symptomatology.  He indicated that he experienced insomnia 
with both delayed sleep-onset, due to racing thoughts, and 
frequent awakenings due to combat-related nightmares.  The 
Veteran noted that he drank alcohol to help him sleep at 
night.  He reported that he also had intrusive thoughts of 
his combat experience as well as the loss of his friends, and 
flashbacks of his Iraq experience.  According to the Veteran, 
he was hypervigilant and had a heightened startle response.  
The Veteran stated that because he was a "night combat 
specialist," he felt more comfortable leaving his home in 
the evening and that was when he took care of most of his 
errands.  He indicated that he also avoided reminders of 
trauma such as watching the news.  According to the Veteran, 
he also had marked irritability and angry outbursts, 
especially when around other people.  The Veteran admitted to 
previous physical fighting.  He noted that he had engaged in 
increasing self-imposed social isolation, in part to avoid 
conflict and in part of shame over perceived lack of 
accomplishment since returning from Iraq.  According to the 
Veteran, he had had minimal contact with his parents since 
his return from Iraq for the latter reason.  The Veteran 
reported that he experienced depression and grief over the 
loss of his friends.  He denied suicidal ideations.  Upon 
mental status evaluation, the Veteran was neat, with casual 
attire.  He was somewhat guarded but fairly open in the 
interview.  The Veteran's mood was dysphoric with congruent, 
tense, and constricted affect.  The diagnosis was the 
following: (Axis I) PTSD related to combat in Iraq; 
bereavement over death of friend; alcohol abuse; cannabis 
abuse, (Axis III) status post concussion times two, (Axis IV) 
combat in Iraq; recent death of friend; unemployed; socially 
isolated, and (Axis V) GAF score of 47.        

In June 2007, the Veteran underwent a PTSD examination.  At 
that time, he stated that he was psychiatrically hospitalized 
for one month while he was in Iraq.  He was subsequently 
diagnosed with PTSD.  The examiner indicated that the Veteran 
had not engaged in any ongoing treatment for his PTSD despite 
having been seen by many behavioral health providers.  
According to the examiner, the Veteran had a pattern of 
failing to keep appointments and not following through with 
agreed upon treatment.  The examiner noted that according to 
the Veteran, during service, he experienced two episodes of 
very brief unconsciousness (approximately three seconds) in 
April 2004 from blasts that occurred within 10 minutes of 
each other on a road in Iraq.  He reported that he 
subsequently developed a headache that lasted for "weeks 
afterwards."  According to the Veteran, following his return 
from Iraq, he occasionally waited on tables and did some odd 
jobs for his girlfriend's aunt.  In December 2006, he started 
working at DHL but was fired in June 2007.  The Veteran 
stated that he was fired because he was an hour late to work.  
The examiner noted that the Veteran referred to the people at 
the company with crude labels.  The Veteran denied suicidal 
ideations.  According to the Veteran, he had good 
relationships with his parents and two brothers.  He denied 
increased familial tensions following his return from war.  
The Veteran indicated that he lived with his girlfriend, whom 
he met soon after returning from Iraq, and he noted that they 
had a good relationship.  He reported that he had a few 
friends from the National Guard and his girlfriend's family 
with whom he went out drinking.  According to the Veteran, in 
May 2006, he "cracked a kid's skull open in self-defense."  
He stated that he was let go by the police because his story 
checked out and the police knew him.    

Upon mental status evaluation, the Veteran appeared to have 
generally good grooming and hygiene.  The examiner stated 
that although the Veteran answered all the questions posed, 
he came across as guarded and vague.  The Veteran's demeanor 
was often sarcastic and he seemed to omit details.  The 
content of his statements often reflected disdain for others.  
The Veteran commonly referred to people as "idiots" or with 
crude derogatory labels.  Eye contact was reasonably good and 
the Veteran was fully oriented.  The Veteran's mood was 
reported as "neutral."  He indicated that he was anxious 
and depressed.  The Veteran denied suicidal or homicidal 
ideations, auditory hallucinations, compulsions, and panic 
attacks.  The Veteran's speech was of normal rate, volume, 
intonation, and articulation.  Thoughts were generally 
logical and coherent without loosening of associations.  When 
queried for paranoia, the Veteran indicated that he thought 
that "lots of people" were out to "get him."  
Concentration was described as "good if something [was] 
worth it."  He reported that he often ignored his girlfriend 
and his mother when they spoke to him.  Memory was reported 
as "here and there."  According to the Veteran, he forgot 
dates, where he parked his car, things his girlfriend asked 
him to do, and where to put things.  The Veteran stated that 
his memory problems had been present since a rocket propelled 
grenade (RPG) exploded next to his head.  He indicated that 
his sleep was not good and that he took at least three hours 
to fall asleep.  Self-confidence and self-esteem were rated 
at a 5 on a scale of one to 10.  The Veteran endorsed feeling 
hopeless, helpless, and worthless "at least once a day."  
According to the Veteran, his personality changed as a result 
of his combat service in that he used to be more open, 
laughed more, liked helping friends, and was sociable.  He 
stated that he no longer cared about any of those things.  
The Veteran reported intrusive thoughts daily and nightmares 
occurring "half the time" but no flashbacks.  Distressing 
reminder cues included the smell of barbecues, the sight of 
blood, pictures of internal organs, children crying, dogs 
barking, fireworks, and the smell of sewage.  The Veteran 
indicated that since serving in the Iraq war, he had a 
"short fuse," and was irritable and angry.  Hypervigilant 
behaviors included not walking in front of windows and 
sitting in corners of restaurants so he could see what was 
going on around him.  He noted that he had an exaggerated 
startle response to noise.      

Following the mental status evaluation, the examiner 
diagnosed the Veteran with the following: (Axis I) PTSD from 
war exposure, chronic; alcohol abuse; cannabis abuse, (Axis 
II) antisocial personality traits, (Axis III) back and joint 
pain, (Axis IV) history of war exposure; financial stressors; 
job loss; death of best friend, and (Axis V) GAF score of 50 
(moderate impairment).  The examiner stated that the Veteran 
reported a number of symptoms of PTSD including frequent 
intrusive thoughts, problems with sleep onset, irritability, 
hypervigilance, loss of interest in previously enjoyed 
activities, feelings of estrangement, distress at reminder 
cues, social withdrawal, hypervigilance, and nightmares.  The 
Veteran had been seen by numerous mental health providers and 
had been prescribed psychotropic medication on at least three 
occasions.  However, he had not adhered to any regimen 
stating that none of the medications were helpful.  The 
Veteran had not engaged in psychotherapy, he routinely failed 
to show for follow-up appointments, and he had given various 
reasons for not showing.  According to the examiner, the 
Veteran's PTSD had given rise to a number of symptoms and 
likely exacerbated certain personality traits such as 
mistrust, anger and irritability, externalization of blame, 
failure to adhere to the workplace demands, and irresponsible 
behaviors around keeping appointments.  The Veteran had not 
engaged in treatment that would likely help reduce symptoms 
and improve functioning.  The examiner reported that the 
Veteran's PTSD symptomatology, along with his personality 
traits, had resulted in deficiencies in the areas of work, 
socialization, recreational engagement, mood, and judgment.  
According to the examiner, the Veteran showed impairment in 
his ability to maintain appropriate responsibility for 
ongoing employment.  It was unclear if the Veteran was having 
significant difficulties with family relations or with his 
girlfriend due to the lack of detailed input.  The examiner 
noted that the Veteran's attitude and demeanor during the 
examination suggested a defensive approach to social 
interactions.  According to the examiner, the Veteran's mood 
was dysphoric and he was stressed by financial concerns.  The 
examiner stated that "generally speaking," the Veteran was 
moderately impaired in his day-to-day functioning.     

VAMC outpatient treatment records show that in August 2007, 
the Veteran was assigned a GAF score of 60.  

In August 2007, the Veteran submitted two statements from 
soldiers he served with in support of his higher rating 
claim.  In the statements from R.C.M. and K.C., they reported 
that the Veteran had problems sleeping and had become 
socially isolated.  

In a September 2007 supplemental statement of the case, the 
RO increased the disability rating for the Veteran's service-
connected PTSD from 10 percent to 30 percent disabling, 
effective from February 5, 2005 (day after separation from 
service).  

VAMC outpatient treatment records reflect that in January 
2008, the Veteran presented himself with depressed mood, loss 
of appetite, impaired sleep onset, and nightmares.  Upon 
mental status evaluation, the Veteran's affect was worrisome 
and sad, and his mood was depressed.  The Veteran's thought 
process was intact and hallucinations were not present.  The 
examiner stated that the Veteran presented with significant 
symptoms of depression and chronic use of cannabis and 
alcohol to relieve symptoms of anxiety and depression.  

By a June 2008 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for the residuals 
of traumatic brain injury, to include headaches and a10 
percent rating was assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  The RO noted that in a VA consultation 
report, dated in March 2008, the examiner indicated that the 
Veteran's behavioral symptoms could be indicative of either 
mild traumatic brain injury and/or PTSD, which include 
difficulty in regard to maintaining medication regimen, 
keeping appointments, money management, and difficulty in 
completing personal business activities.   

In December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, the Veteran stated that he was working part-time at an 
after-care program at a Catholic school.  He noted that it 
was the first job he actually "didn't mind going to."  The 
Veteran indicated that he experienced flashbacks and 
nightmares on a daily basis.  He also gave a history of panic 
attacks.  


B.  Analysis 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2008). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

As previously stated, by an October 2006 rating action, the 
RO granted the Veteran's claim for service connection for 
PTSD and assigned a 10 percent disability rating under 
Diagnostic Code 9411, effective from February 5, 2005.  In a 
September 2007 supplemental statement of the case, the rating 
was increased to 30 percent disabling, effective from 
February 5, 2005.  In this regard, as the Veteran has taken 
issue with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  See Fenderson, 12 Vet. App. at 
119, 126-27.  Thus, the Board must evaluate the relevant 
evidence since February 5, 2005.   

The Veteran's service-connected PTSD has been evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent evaluation contemplates PTSD manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.     

Based on the evidence described above, the Board finds that 
the evidence supports a grant of an initial 50 percent 
evaluation for PTSD.  In this regard, the medical evidence of 
record may be characterized as showing a disability picture 
that results in occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
memory impairment, depression, anxiety, irritability, 
nightmares, flashbacks, exaggerated startle response, 
hypervigilance, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this case, the medical evidence of 
record is unclear as to whether the Veteran's memory problems 
are due to his service-connected PTSD or service-connected 
residuals of traumatic brain injury.  Regardless, as noted in 
the June 2007 VA PTSD examination report, the Veteran also 
experiences frequent intrusive thoughts, problems with sleep 
onset, irritability, hypervigilance, loss of interest in 
previously enjoyed activities, feelings of estrangement, 
distress at reminder cues, social withdrawal, hypervigilance, 
and nightmares due to his PTSD.  The examiner stated that the 
Veteran's PTSD had given rise to a number of symptoms and 
likely exacerbated certain personality traits such as 
mistrust, anger and irritability, externalization of blame, 
failure to adhere to the workplace demands, and irresponsible 
behaviors around keeping appointments.  

The Board recognizes that the Veteran is currently working on 
a part-time basis and the evidence of record shows that his 
PTSD symptomatology has interfered with his employment.  The 
Veteran's employment history includes periods of unemployment 
with some problems maintaining employment and it is apparent 
that this is due in part to PTSD.  In the June 2007 VA 
examination report, the examiner specifically indicated that 
due to the Veteran's PTSD, he showed impairment (but not 
inability) in his ability to maintain appropriate 
responsibility for ongoing employment.  The Board further 
notes that although the Veteran currently is living with his 
girlfriend and appears to have a good relationship with his 
parents and brothers, he is socially isolated and, as noted 
by the examiner in the June 2007 VA examination, has a 
defensive approach to social interactions.  

In regard to the Veteran's GAF scores, the Board notes that 
the Veteran's lowest GAF score was 47, his highest GAF score 
was 60, and he was assigned a score of 50 on three occasions, 
including his June 2007 VA examination.  As defined in the 
fourth edition of the American Psychiatric Associations 
Diagnostic and Statistical Manual (DSM-IV), a GAF score of 41 
to 50 reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  A GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. 

Upon consideration of all the evidence summarized above, the 
Board finds that the Veteran's PTSD symptomatology more 
nearly approximates the criteria for a 50 percent rating 
under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7 (2008).  Accordingly, an 
initial evaluation of 50 percent evaluation for PTSD is 
warranted for the entire period since the award of service 
connection.

As to whether the Veteran's service-connected PTSD rises to 
the level of 70 percent disabling, the Board finds that it 
does not.  As noted above, to receive a 70 percent rating, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411.

In this case, the veteran does not have the symptomatology 
typical of a higher rating of 70 percent.  The Board 
recognizes that he has problems controlling his temper and 
had admitted to being involved in fights.  However, he has 
been able to maintain personal hygiene and other basic 
activities of daily living.  In addition, he has not had 
problems with speech or spatial disorientation.  Although he 
was described as having flashbacks and nightmares, he has not 
had near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, and does not experience other symptoms 
characteristic of the 70 percent rating.  The Veteran has 
consistently denied any suicidal or homicidal ideations.  
Moreover, there is no evidence showing that he experiences 
obsessive rituals which interfere with routine activities.  
Indeed, the Board observes that it is the criteria for the 50 
percent rating that specifically refer to disturbances akin 
to those experienced by the Veteran, to include problems with 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships.  He has had some 
problems with social isolation and in the June 2007 VA 
examination report, it was noted that the Veteran's PTSD 
symptomatology had resulted in deficiencies in the areas of 
work, socialization, recreational engagement, mood, and 
judgment.  However, the latter examiner characterized the 
Veteran's overall PTSD symptomatology as "moderate."  
Consequently, the Board finds that his symptoms are best 
represented by the criteria for a 50 percent rating, not 
those required for the 70 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  The GAF scale scores are 
consistent with the conclusion that the criteria for an 
initial or staged rating in excess of 50 percent are not met.

Thus, entitlement to a 50 percent evaluation for PTSD, but no 
more than 50 percent, is warranted.  In making this latter 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a an even higher 
rating than 50 percent for PTSD so the doctrine of reasonable 
doubt does not apply to this aspect of the Veteran's appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board notes that the Veteran's PTSD is manifested by 
significant occupational impairment but a 50 percent rating 
(as the result of this decision) takes such into account.  
There is no indication of any let alone frequent 
hospitalizations for PTSD and the disability picture that has 
been presented is not consistent with marked industrial 
impairment.  Thus, the Veteran's claim for a higher rating 
does not encompass a claim for a total disability rating 
based upon individual unemployability.  The psychiatric and 
lay evidence does not show that the Veteran's PTSD is 
disabling to a degree that it renders impractical application 
of the regular schedular standards.  Thus, a remand for a 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular evaluation is not warranted.  38 
C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).







ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.  

Entitlement to an initial schedular rating of 50 percent for 
PTSD, but no more than 50 percent, from February 5, 2005, is 
granted, subject to the regulations governing the payment of 
monetary benefits.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


